United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.D., Appellant
and
DEPARTMENT OF DEFENSE, MARINE CORP
BASE, Kailua, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1577
Issued: February 5, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 12, 2008 appellant filed a timely appeal from the March 14, 2008 merit decision
of the Office of Workers’ Compensation Programs granting nine percent impairment of the right
upper extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction to
review the merits of this case.
ISSUE
The issue is whether appellant has established that he has more than percent impairment
of his right upper extremity, for which he received a schedule award.
FACTUAL HISTORY
On March 13, 2001 appellant, then a 51-year-old building maintenance inspector, filed a
traumatic injury claim alleging that, on February 20, 2001, while lifting wood fencing material
for disposal, he injured his upper arm and aggravated his right knee. He did not stop work. By
letter dated June 26, 2007, the Office accepted appellant’s claim for sprain of right shoulder and
right upper arm.

By letter dated July 12, 2007, the Office referred appellant to Dr. Thomas B. Grollman, a
Board-certified orthopedic surgeon, for a second opinion. In a medical report dated August 24,
2007, Dr. Grollman noted that appellant sustained a ruptured distal biceps tendon at work on
February 20, 2001. On examination, appellant had residual atrophy and deformity secondary to
the rupture of the distal biceps tendon of the right arm and elbow. Dr. Grollman rated
appellant’s impairment as follows:
“[Appellant] does have the mild weakness of his right elbow flexion as a direct
result of the February 20, 2001 injury. I refer the reader to page 510, [T]able 1635 of the [American Medical Association, Guides to the Evaluation of Permanent
Impairment (5th ed. 2001)]. For the mild strength deficit of elbow flexion is equal
to a five percent impairment of the right upper extremity and for the mild deficit
of supination strength is equal to four percent impairment of the right upper
extremity. Combining or adding these two values equals to a total of nine percent
impairment of the right upper extremity resulting from the injury of
February 20, 2001.”
By memorandum dated January 15, 2008, the Office referred appellant’s record to an
Office medical adviser. On January 25, 2008 the Office medical adviser reviewed the medical
record and agreed with Dr. Grollman’s assessment that appellant had a nine percent impairment
of the right upper extremity.
By decision dated March 14, 2008, the Office issued a schedule award for a nine percent
impairment of the right upper extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations,2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants, the
Office has adopted the A.M.A., Guides as the uniform standard applicable to all claimants.3
Office procedures direct the use of the fifth edition of the A.M.A., Guides, issued in 2001, for all
decisions made after February 1, 2007.4
ANALYSIS
The Board finds that the Office properly determined that appellant had a nine percent
impairment of his right upper extremity. Utilizing Table 16-35 of the A.M.A., Guides, both
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

3

Id. at § 10.404(a).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

2

Dr. Grollman and the Office medical adviser found that appellant had five percent impairment
based on weakness of elbow flexion and four percent impairment for weakness of elbow
supination, or a total impairment of nine percent of the right upper extremity.5 There is no
probative medical evidence establishing that appellant has greater impairment to his right upper
extremity.
CONCLUSION
The Board finds that appellant has nine percent impairment of his right upper extremity,
for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 14, 2008 is affirmed.
Issued: February 5, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

A.M.A., Guides 510, Table 16-35.

3

